Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 11/21/2022 is acknowledged.
Claims 8,17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species I claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/21/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1. Claim(s) 1-7,9,12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015084411 (“Hidekazu”) in view of US 2020/0111920 A1 (“Sills”).

Regarding claim 1, Hidekazu shows (Fig. 5-7) a semiconductor device (410, para 144) comprising: 

    PNG
    media_image1.png
    382
    705
    media_image1.png
    Greyscale

an oxide semiconductor layer (105, para 144); 
a gate electrode (108, para 144); 
a gate insulating layer (107, para 107) provided between the oxide semiconductor layer and the gate electrode; 
a first electrode (103, para 144) electrically connected to the oxide semiconductor layer at a first position (lowermost part of 107) of the oxide semiconductor layer; 
a second electrode (106, para 144) electrically connected to the oxide semiconductor layer at a second position (uppermost part of 107) of the oxide semiconductor layer disposed in a first direction (vertical) with respect to the first position; 
wherein a third position (middle portion of 107 between the uppermost portion and bottommost portion of 107) of the oxide semiconductor layer facing the gate electrode (since 108 is surrounding the 107) is disposed between the first position and the second position in the first direction.
Hidekazu does not show a first conductive layer provided at at least one position between the oxide semiconductor layer and the first electrode or between the oxide semiconductor layer and the second electrode, the first conductive layer containing a first metal element, a first element different from the first metal element, and at least one element of oxygen (0) or nitrogen (N) ; and 
a second conductive layer provided between the oxide semiconductor layer and the first conductive layer, the second conductive layer containing oxygen (0) and a second element different from both of the first metal element and the first element. 
Sills shows a first conductive layer (one of the plurality of compounds 104 between channel 118 and source line 102) provided at at least one position between the oxide semiconductor layer (118, para 40)  and the first electrode (102) or between the oxide semiconductor layer and the second electrode, the first conductive layer containing a first metal element (Ti), a first element (Si) different from the first metal element, and at least one element of oxygen (0) or nitrogen (N) [TiSiN, para 25]; and 
a second conductive layer (another of the compound from the plurality of compounds 104 between channel 118 and source line 102) provided between the oxide semiconductor layer and the first conductive layer, the second conductive layer containing oxygen (0) and a second element [InO, para 25] different from both of the first metal element and the first element.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the first and second conductive layers according to the teaching of “Sills”, since it has been held to be within the general skill of a worker in the art to select known conductive materials on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960). 
Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 2, Hidekazu in combination with Sills shows wherein the first metal element (Sills 104) is at least one element selected from the group consisting of titanium (Ti), silver (Ag), nickel (Ni), copper (Cu), and tantalum (Ta) [para 25].

Regarding claim 3, Hidekazu in combination with Sills shows the first element (Sills 104) is at least one element selected from the group consisting of zinc (Zn), silicon (Si), aluminum (Al), tin (Sn), gallium (Ga), hafnium (Hf), lantern (La), and cerium (Ce) [para 25].

Regarding claim 4, Hidekazu in combination with Sills shows wherein the second element (Sills, 104) is at least one element selected from the group consisting of indium (In), zinc (Zn), tin (Sn), and cadmium (Cd) [para 25].

Regarding claim 5, Hidekazu shows the first electrode and the second electrode.
Hidekazu does not show wherein each of the first electrode and the second electrode is a metal having a chemical composition different from a chemical composition of the first conductive layer.
Sills shows the first electrode (102, W, para 24) is a metal having a chemical composition different from a chemical composition of the first conductive layer (TiSiN).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the electrode materials according to the teaching of “Sills”, since it has been held to be within the general skill of a worker in the art to select known conductive materials on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960). 
Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 6, Hidekazu in combination with Sills shows wherein each of the first electrode (102, para 24) and the second electrode (134, para 70) contains tungsten (W) or molybdenum (Mo).

Regarding claim 7, Hidekazu shows the oxide semiconductor layer (105) contains indium (In), gallium (Ga), and zinc (Zn) [para 78-79].

Regarding claim 9, Hidekazu in combination with Sills shows the first conductive layer and the second conductive layer.
Hidekazu in combination with Sills does not show a thickness of the first conductive layer is more than a thickness of the second conductive layer.
However, the ordinary artisan would have recognized the thickness to be a result effective variable affecting conductivity. Thus, it would have been obvious to have the thicknesses of first and second electrode as claimed, since optimum or workable ranges of such variables are discoverable through routine experimentation. See MPEP 2144.05 II.B.



Regarding claim 12, Hidekazu shows wherein the gate electrode (108) surrounds the oxide semiconductor layer (105) [annular gate electrode, para 144].

Regarding claim 13, Hidekazu shows (Fig. 5-8) semiconductor memory device comprising: 
a first wire (831,vertical, Fig. 8B) extending in a first direction; 
a second wire (828, horizontal portion) extending in a second direction intersecting the first direction; and 
a memory cell (Fig. 8B), wherein the memory cell includes an oxide semiconductor layer (825) electrically connected to the first wire (as shown), the oxide semiconductor layer being surrounded by a part of the second wire (annular gate as previously mentioned), a gate insulating layer (827) provided between the oxide semiconductor layer and the part of the second wire, a capacitor (164, para 171) electrically connected to the oxide semiconductor layer. 
Hidekazu does not show a first conductive layer provided at at least one position between the oxide semiconductor layer and the first wire or between the oxide semiconductor layer and the capacitor, the first conductive layer containing a first metal element, a first element different from the first metal element, and at least one element of oxygen (0) or nitrogen (N), and a second conductive layer provided between the oxide semiconductor layer and the first conductive layer, the second conductive layer containing oxygen (0) and a second element different from both of the first metal element and the first element.
Sills shows a first conductive layer (one of the plurality of compounds 104 between channel 118 and source line 102) provided at at least one position between the oxide semiconductor layer (118, para 40)  and the first electrode (102) or between the oxide semiconductor layer and the second electrode, the first conductive layer containing a first metal element (Ti), a first element (Si) different from the first metal element, and at least one element of oxygen (0) or nitrogen (N) [TiSiN, para 25]; and 
a second conductive layer (another of the compound from the plurality of compounds 104 between channel 118 and source line 102) provided between the oxide semiconductor layer and the first conductive layer, the second conductive layer containing oxygen (0) and a second element [InO, para 25] different from both of the first metal element and the first element.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the first and second conductive layers according to the teaching of “Sills”, since it has been held to be within the general skill of a worker in the art to select known conductive materials on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960). 
Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim  14 and 15 and 16, the prior art as noted in the above rejection of claim 2 or 3 or 4 respectively, discloses the entire claimed invention.

2. Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidekazu in view of Sills as applied to claim 1 above further in view of US 2008/0210942 A1 (“Yang”).

Regarding claim 11, Hidekazu in combination with Sills shows the first conductive layer.
Hidekazu in combination with Sills does not show the first conductive layer is amorphous.
Yang shows (Fig. 5F) the first conductive layer (136 patterned from 131, para 41) is amorphous.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first conductive layer of Hidekazu in combination with Sills according to the teaching of “Yang”, since it has been held to be within the general skill of a worker in the art to select known conductive materials on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960). 
Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “crystal grain size of the first conductive layer is smaller than a crystal grain size of the second conductive layer”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819